Citation Nr: 0014955	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for mitral valve prolapse 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1978 to April 
1982.

The current appeal arose from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to 
service connection for mitral valve prolapse as secondary to 
service-connected PTSD, and denied entitlement to an 
evaluation in excess of 30 percent for PTSD.

In September 1997 the RO, in pertinent part, granted 
entitlement to a 100 percent evaluation for PTSD.

In April 1999 the RO affirmed the denial of entitlement to 
service connection for  mitral valve prolapse as secondary to 
service-connected PTSD.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidentiary record discloses that 
the veteran was awarded disability benefits from the Social 
Security Administration in January 1994.  A copy of the 
notice of the award of disability benefits on file shows it 
was acknowledged that the veteran had been unable to work due 
to PTSD, mitral valve prolapse, diabetes, hypertension, and 
carpal tunnel....The notice shows that she had a history of 
treatment for PTSD and mitral valve prolapse.

The records noted to have been used in reaching the award 
determination are only partially on file.  Records of 
treatment of the veteran at Del Amo Hospital from May 23, 
1985 to July 4, 1985 are not on file.  Records referable to 
treatment at the VA Medical Center in El Paso, Texas, from 
June 20, 1989 to April 30, 1991, are not on file.  Treatment 
reports from the Kaweah Delta Hospital on June 2, 1993 are 
not on file.  Other records cited in the notice of the award 
of disability benefits were on file and reviewed by the RO 
prior to reaching its determination.

The Board finds that the treatment reports cited by the 
Social Security Administration to have involved treatment of 
the veteran for mitral valve prolapse which include VA 
medical records must be obtained prior to adjudication of the 
claimant's appeal.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); Rollins v. Derwinski, 2 Vet. App. 481 (1992).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO should contact the Social 
Security Administration and obtain all 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.  In any 
event, the RO should request and 
associate with the claims file legible 
copies of the veteran's treatment at the 
VA Medical Center in El, Paso, Texas, 
from June 20, 1989 to April 30, 1991.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for mitral valve 
prolapse as secondary to service-
connected PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  No action is required of the veteran 
unless she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




